DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 08/23/2022.This communication is considered fully responsive and sets forth below.
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 8/23/2022. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobvious 
Claims 7-8, 10-12, 14,16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI et al US 2021/0144601 A1   in view of YOON et al US 2019/0363809 A1.
1-6 are cancelled.
9, 13, 15and 17 are cancelled

Regarding claim 7, KAZMI et al US 2021/0144601 A1 discloses A terminal ([0007] discuss the user equipment) comprising: 								a receiver([0007] discuss The user equipment may comprise receiver)  that receives of information indicating a range of synchronization signal (SS) blocks for measurement in a measurement duration,[0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm )(i.e. measurement duration) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010]),wherein [0089] the UE determines information about SS block configuration, which comprises number of SS blocks (i.e. range of ss block) within SS burst), wherein number of SS blocks within SS burst set periodicity, wherein  [0041] SS burst comprises maximum number of SS-blocks(i.e. range of ss block) ),					the SS blocks being transmitted by one or more neighbor cells or by each group including one or more neighbor cells [0048] The SS blocks transmitted from different cells (i.e.one or more neighbor cells) ---- the number of transmitted SS blocks is different in different cells),	
a processor [0135 ] wireless device 10 (e.g. User Equipment ) comprises processing circuitry ( which may also be referred to as control circuitry ) )  , using the at least one of  the SS blocks indicated by the information, at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), and a signal to interference plus noise ratio (SINR) [0100]-[0101] discuss UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement, wherein the signal quality measurement may comprise signal strength and/or interference measuring components(see[0050]), wherein Signal strength (e.g. RSRP) and/or interference and/or signal quality may be measured on(see[0053]) , for Examples of signal quality measures or parameters or representations are SNR, SINR, reference signal quality (RSRQ)(see[0054]).						While KAZMI disclose in fig. 1, that synchronization signal (SS) blocks is indexed.	KAZMI does not explicitly discloses synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity, wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations.							YOON  discloses synchronization signal (SS) blocks is indexed ([0109] discloses If a plurality of SSBs exist, an SSB index is used to identify each SSB), 				a measurement duration of a predetermined periodicity[0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the SSB transmission periodicity, [0014]  SSB measurement window of the cell, is set up by using the SSB transmission periodicity information (i.e. an SSB measurement window  is periodic), 		wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations [0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the first SSB transmission periodicity, second SSB transmission periodicity )[0014]   first SSB measurement window of the first cell(i.e. serving cell), is set up by using the first SSB transmission periodicity information  ,a second SSB measurement window of the second cell(i.e. neighbor cell) which is set up by using the second SSB transmission periodicity information.[0140]   SSB transmission periodicity of a service cell is different from SSB transmission periodicity of a neighbor cell)(i.e.  first SSB measurement window and a second SSB measurement window have different period).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity, wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations , as taught by YOON, in order to measure the RSRP of an SSB per cell (YOON [0167]).

Regarding claim 12, KAZMI et al US 2021/0144601 A1 discloses A radio communication method for a terminal (abstract: a method of operating a user equipment in a radio access network), comprising.  
receiving  information indicating a range of synchronization signal (SS) blocks for measurement in a measurement duration,[0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm )(i.e. measurement duration) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010]),wherein [0089] the UE determines information about SS block configuration, which comprises number of SS blocks (i.e. range of ss block) within SS burst), wherein number of SS blocks within SS burst set periodicity, , wherein  [0041] SS burst comprises maximum number of SS-blocks(i.e. range of ss block)  ) ,	the SS blocks being transmitted by one or more neighbor cells or by each group including one or more neighbor cells [0048] The SS blocks transmitted from different cells (i.e.one or more neighbor cells) ---- the number of transmitted SS blocks is different in different cells),		a processor [0135 ] wireless device 10 (e.g. User Equipment ) comprises processing circuitry ( which may also be referred to as control circuitry ) )  , using the at least one of the SS blocks indicated by the information, at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), and a signal to interference plus noise ratio (SINR) [0100]-[0101] discuss UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement, wherein the signal quality measurement may comprise signal strength and/or interference measuring components(see[0050]), wherein Signal strength (e.g. RSRP) and/or interference and/or signal quality may be measured on(see[0053]) , for Examples of signal quality measures or parameters or representations are SNR, SINR, reference signal quality (RSRQ)(see[0054]).						While KAZMI disclose in fig. 1, that synchronization signal (SS) blocks is indexed.	KAZMI does not explicitly discloses synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity, wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations.							YOON  discloses synchronization signal (SS) blocks is indexed ([0109] discloses If a plurality of SSBs exist, an SSB index is used to identify each SSB), 				a measurement duration of a predetermined periodicity[0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the SSB transmission periodicity, [0014]  SSB measurement window of the cell, is set up by using the SSB transmission periodicity information (i.e. an SSB measurement window  is periodic),		wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations [0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the first SSB transmission periodicity, second SSB transmission periodicity )[0014]   first SSB measurement window of the first cell(i.e. serving cell), is set up by using the first SSB transmission periodicity information  ,a second SSB measurement window of the second cell(i.e. neighbor cell) which is set up by using the second SSB transmission periodicity information.[0140]   SSB transmission periodicity of a service cell is different from SSB transmission periodicity of a neighbor cell)(i.e.  first SSB measurement window and a second SSB measurement window have different period).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity, wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations , as taught by YOON, in order to measure the RSRP of an SSB per cell (YOON [0167]).
Regarding claim 19, KAZMI et al US 2021/0144601 A1 discloses a radio communication system comprising:									a base station ([0007] network node) comprising: a transmitter ([0136] network node 100, for example an eNB or gNB)  comprises transmitting module )that comprising: a transmitter that transmits information indicating a range of synchronization signal (SS) blocks for measurement in a measurement duration [0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm )(i.e. measurement duration) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010]),wherein [0089] the UE determines information about SS block configuration, which comprises number of SS blocks (i.e. range of ss block) within SS burst), wherein number of SS blocks within SS burst set periodicity, ,wherein  [0041] SS burst comprises maximum number of SS-blocks(i.e. range of ss block) ),	the SS blocks being transmitted by one or more neighbor cells or by each group including one or more neighbor cells [0048] The SS blocks transmitted from different cells (i.e.one or more neighbor cells) ---- the number of transmitted SS blocks is different in different cells); and													a terminal  ([0007] discuss the user equipment) comprising: a receiver ([0007] discuss The user equipment may comprise receiver) that receives the information[0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm )(i.e. measurement duration) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010]),wherein [0089] the UE determines information about SS block configuration, which comprises number of SS blocks (i.e. range of ss block) within SS burst), wherein number of SS blocks within SS burst set periodicity, wherein  [0041] SS burst comprises maximum number of SS-blocks(i.e. range of ss block)  ) ; and					a processor 0135 ] wireless device 10 (e.g. User Equipment ) comprises processing circuitry ( which may also be referred to as control circuitry ) ) that measures, using at least one of the SS blocks indicated by the information, at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), and a signal to interference plus noise ratio (SINR) [0100]-[0101] discuss UE applies the determined SS block configuration information for determining the time duration ( Dm ) over which the UE shall estimate at least one of the components of the signal quality measurement, wherein the signal quality measurement may comprise signal strength and/or interference measuring components(see[0050]), wherein Signal strength (e.g. RSRP) and/or interference and/or signal quality may be measured on(see[0053]) , for Examples of signal quality measures or parameters or representations are SNR, SINR, reference signal quality (RSRQ)(see[0054]).							While KAZMI disclose in fig. 1, that synchronization signal (SS) blocks is indexed.	KAZMI does not explicitly discloses synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity, wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations.							YOON  discloses synchronization signal (SS) blocks is indexed ([0109] discloses If a plurality of SSBs exist, an SSB index is used to identify each SSB), 				a measurement duration of a predetermined periodicity [0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the SSB transmission periodicity, [0014]  SSB measurement window of the cell, is set up by using the SSB transmission periodicity information (i.e. an SSB measurement window  is periodic), 		wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations [0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the first SSB transmission periodicity, second SSB transmission periodicity )[0014]   first SSB measurement window of the first cell(i.e. serving cell), is set up by using the first SSB transmission periodicity information  ,a second SSB measurement window of the second cell(i.e. neighbor cell) which is set up by using the second SSB transmission periodicity information.[0140]   SSB transmission periodicity of a service cell is different from SSB transmission periodicity of a neighbor cell)(i.e.  first SSB measurement window and a second SSB measurement window have different period).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity, wherein if a plurality of measurement durations having different periodicities are configured, then the information is associated with at least one of the plurality of measurement durations , as taught by YOON, in order to measure the RSRP of an SSB per cell (YOON [0167]).
Regarding claim 8, the combination of KAZMI and YOON discloses all the features with respect to claim 7.
KAZMI  further discloses wherein the information indicates the at least one of the  SS blocks that is transmitted in one or more cells, indicated by a list [0095] discuss the UE can determine the information about SS block configuration for each cell or group of cells on a carrier frequency, wherein A SS block configuration may indicate resource/s for SS blocks, and/or periodicity and/or timing and/or structure (e.g., burst and/or series), (see [0021]), wherein the number of transmitted SS blocks is different in different cells( see[0048]). [0089] discuss UE determines information about SS block configuration, which comprises of one or more of SS blocks (i.e. list) within SS burst,

Regarding claims 10 and 14, the combination of KAZMI and YOON discloses all the features with respect to claims 7, and 8, respectively. 
KAZMI further discloses wherein the receiver receives the information by using higher layer signaling [0059] discuss receiving information from a network node e.g. in measurement configuration, wherein the configuration is transmitted throw higher layer signaling (see [0178]).
Regarding claims 11, 16, and 18, the combination of KAZMI and YOON discloses all the features with respect to claims 7, 8, and 10, respectively. 
KAZMI discloses wherein the at least one of SS blocks is transmitted on a first frequency band or on a second frequency band that is higher in frequency than the first frequency band [0045] discus 	Certain minimum number of SS blocks transmitted within each SS burst set may be used to define UE measurement performance requirements, wherein the maximum number of SS-blocks within SS burst set, L, for different frequency ranges may for example be: For frequency range up to 3 GHz, L=4 , For frequency range from 3 GHz to 6 GHz, L=8, For frequency range from 6 GHz to 52.6 GHz, L=64 ) (see[0041]).

Regarding claims 20, the combination of KAZMI and YOON discloses all the features with respect to claims 7. 
KAZMI does not explicitly discloses wherein the information includes information for identifying a specific pattern of SS block.								YOON discloses wherein the information includes information for identifying a specific pattern of SS block [0179] discloses the UE knows the information on the SSB transmission at the cell with respect to each SSB.  The information which the cell configures and transmits should be accurately informed by using a bitmap with bits corresponding to the maximum number (Nmax,SSB) of SSBs that can be transmitted in a corresponding frequency band ,wherein [0181]-[186] disclose UE  receives maximum value of Nmax,SSB and the SSB indices and using  bitmap information, to measure the RSRP for the SSBs with the indices  or measure only the RSRP for the corresponding SSBs(i.e. identifying a specific pattern of SS block).														It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating discloses wherein the information includes information for identifying a specific pattern of SS block. , as taught by YOON, in order to measure the RSRP of an SSB per cell (YOON [0167]).

Response to Remarks/Arguments
Applicant’s argument:
Applicant argued that the reference cited (Kazmi and Yoon) fail to teach "a receiver that receives information indicating a range of indexes of synchronization signal (SS) blocks for measurement in a measurement duration of a predetermined periodicity, the SS blocks being transmitted by one or more neighbor cells or by each group including one or more neighbor cells."
Examiner’s answer:
-Applicant’s argument with respect to the pending claims have been fully considered. Examiner respectfully disagree with the applicant for the following reason:			KAZMI et al US 2021/0144601 A1 discloses							a receiver([0007] discuss The user equipment may comprise receiver)  that receives of information indicating a range of synchronization signal (SS) blocks for measurement in a measurement duration,[0095]-[0100]discuss receiving information  from a network node, wherein the information is used to  determine the information about SS block configuration for each cell or group of cells on a carrier frequency,  wherein the UE applies the determined SS block configuration information for determining the time duration ( Dm )(i.e. measurement duration) over which the UE shall estimate at least one of the components of the signal quality measurement) (see also[0010]),wherein [0089] the UE determines information about SS block configuration, which comprises number of SS blocks (i.e. range of ss block) within SS burst), wherein number of SS blocks within SS burst set periodicity, wherein  [0041] SS burst comprises maximum number of SS-blocks(i.e. range of ss block) ),							the SS blocks being transmitted by one or more neighbor cells or by each group including one or more neighbor cells [0048] The SS blocks transmitted from different cells (i.e.one or more neighbor cells) ---- the number of transmitted SS blocks is different in different cells),		While KAZMI disclose in fig. 1, that synchronization signal (SS) blocks is indexed.	KAZMI does not explicitly discloses synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity,						YOON  discloses synchronization signal (SS) blocks is indexed ([0109] discloses If a plurality of SSBs exist, an SSB index is used to identify each SSB), 				a measurement duration of a predetermined periodicity[0167] the UE configures an SSB measurement window for measuring the RSRP of an SSB per cell based on the SSB transmission periodicity, [0014]  SSB measurement window of the cell, is set up by using the SSB transmission periodicity information (i.e. an SSB measurement window  is periodic), 		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KAZMI by incorporating synchronization signal (SS) blocks is indexed, a measurement duration of a predetermined periodicity, , as taught by YOON, in order to measure the RSRP of an SSB per cell (YOON [0167]).

Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 7, as argued by applicants. Independent Claims 12 and 19 recite features analogous to those of Claim 7, the cited passages teach independent claims 12 and 19, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HWANG et al US 2019/0364452 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478